Name: Commission Regulation (EEC) No 790/86 of 18 March 1986 amending Regulations (EEC) No 592/83 and (EEC) No 594/83 as regards the time limits for completion of the measures for the expansion of the markets in milk and milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 19 . 3 . 86 Official Journal of the European Communities No L 74/23 COMMISSION REGULATION (EEC) No 790/86 of 18 March 1986 amending Regulations (EEC) No 592/83 and (EEC) No 594/83 as regards the time limits for completion of the measures for the expansion of the markets in milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ('), as last amended by Regulation (EEC) No 1 302/85 (2), and in particular Article 4 thereof, Whereas Article 1 (3) of Commission Regulation (EEC) No 592/83 of 14 March 1983 continuing the measures referred to in Regulation (EEC) No 507/82 in respect of measures to promote sales outside the Community of milk products of Community origin (3), as last amended by Regulation (EEC) No 280/84 (4), specifies the time limits for the implementation of the measures concerned ; Whereas , following a misinterpretation of Regulation (EEC) No 280/84, certain contractors failed to submit an application for continuing the measures concerned within the specified time limit ; whereas accordingly, and in view of the time which has elapsed since the expiry of the period concerned, provision should be made for requiring that the application be submitted after the date stipulated in the contract, but not later than the date of expiry of the time limit specified in Article 1 (3) of Regulation (EEC) No 592/83 ; Whereas similar difficulties have arisen in connection with Commission Regulation (EEC) No 594/83 of 14 March 1983 continuing the measures referred to in Regu ­ lation (EEC) No 273/82 in respect of technical assistance for the development of the use and consemption of milk products of Community origin outside the Community (*), as last amended by Regulation (EEC) No 280/84 ; whereas a similar provision should be adopted in respect of that Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The following paragraph 5 is hereby added to Article 1 of Regulation (EEC) No 592/83 : '5 . By way of derogation from paragraphs 3 and 4, it may be agreed to extend the period allowed for completion of the measures until 1 April 1986, provided that the contractor submits an application to that effect to the competent authority before 27 March 1986.' Article 2 The following paragraph 7 is hereby added to Article 1 of Regulation (EEC) No 594/83 : '7 . By way of derogation from paragraph 5 and 6, it may be agreed to extend the time limit for comple ­ tion of the measures until 1 April 1986, provided that the contractor submits an application to that effect to the competent agency before 27 March 1986.' Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 March 1986. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 131 , 26 . 5 . 1977, p. 6 . (2) OJ No L 137, 27 . 5 . 1985, p. 9 . (3) OJ No L 71 , 17 . 3 . 1983 , p . 17 . O OJ No L 32, 3 . 2. 1984, p. 15. 0 OJ No L 71 , 17 . 3 . 1983 , p . 24 .